*124The opinion of the court was delivered by
TYLER, J.
The court below found that on March n, 1889, the defendant, by its overseer of the poor, entered into a written contract with the plaintiff, by the terms of which the defendant was to páyher $1.50 each per week for boarding such paupers as the overseer should choose to send her to be boarded. An arrangement was then made between the defendant and Russell & Johnson, merchants in the town, by which they were authorized to furnish the plaintiff with supplies to the amount of the board of the paupers kept by her. It did not affirmatively appear that the plaintiff was a party to this arrangement, though from her subsequent dealings with that firm it might reasonably have been inferred that she had knowledge of and assented to it.
The plaintiff boarded three paupers for the defendant during the following year, and another one for a short time. Nearly all the business pertaining to the contract was done through Russell & Johnson.
The first of February, 1890, the overseer settled with the plaintiff, and gave Russell & Johnson a town order for an amount which was $26.17 in excess of what the plaintiff owed the firm,-which sum was left for her in their hands, they expecting that she would take up a part of it in supplies before the termination of the contract. She did make further purchases of them, but at the end of the year paid them therefor, when the firm tendered her the $26.17, which she refused for the reason that she claimed pay for keeping her husband that year as a pauper. She then brought this suit to recover the $26.17 and for her husband’s support.
The court below found that the defendant was not indebted to the plaintiff for boarding her husband, and only owed'her the amount tendered.
It does not appear in the statement of facts that the order was given to Russell & Johnson by the request of the plain*125tiff or with her consent, nor that she agreed to take the $26.17 in supplies from the store, but it is found that the money left with Russell & Johnson was the defendant’s, and the facts that the plaintiff continued to make purchases at the store, and that she declined to take the amount when tendered her solely because of her other claim against the town, and that after she brought her suit she took the money, were circumstances tending to show that she was a party to the arrangement by which the money was left with the firm for her, and that she took the firm as her debtor in substitution and release of the defendant. The court below must have so found as questions of fact.
This disposes of the main question, for the determination of which this suit has. been litigated, whether the plaintiff’s attorney had a lien on the money deposited for her. As there was nothing due from the defendant to the plaintiff when this suit was brought, there could have been no attorney’s lien as against the defendant.

Judgment affirmed.